UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33864 CARDTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 76-0681190 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3250 Briarpark Drive, Suite 400 Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 308-4000 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.0001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes
